            Case 3:19-cv-00758-RLB          Document 24        09/24/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

MAURICE C. PEARL                                                     CIVIL ACTION

VERSUS                                                               NO. 19-758-RLB

WALMART SUPERCENTER STORE                                            CONSENT
NO. 1266, ET AL.

                                             ORDER

       Before the Court is Plaintiff’s combined Motion to Modify and Reset Deadlines in

Scheduling Order under Rule 16(b)(4); Motion to Extend Time for Filing Opposition To, and

Defer Consideration of, the Motion for Summary Judgment to Allow Time to Obtain Affidavits

or Declarations, or to Take Discovery in Order to Secure Facts that are Unavailable Pursuant to

Rule 56(d); and Motion for Expedited Hearing on These Matters and/or Stay of Plaintiff’s

Deadline for Filing Opposition to Defendant’s Motion for Summary Judgment (“Motion to Reset

Deadlines”) (R. Doc. 19) filed on August 12, 2020. The motion is opposed. (R. Doc. 21).

       Also before the Court is Walmart Inc.’s (“Walmart”) Motion for Summary Judgment. (R.

Doc. 15). The Court previously extended Plaintiff’s deadline to file an opposition to August 17,

2020. (R. Doc. 16). After Plaintiff filed his motion, the Court stayed Plaintiff’s deadline to

oppose Walmart’s Motion for Summary Judgment and ordered Walmart to file an opposition

addressing whether Plaintiff should be allowed to conduct additional fact discovery under Rule

56(d) and/or Rule 16(b)(4). (R. Doc. 20).

       On September 21, 2020, the parties moved for entry of a protective order governing

confidential information exchanged in this litigation. (R. Doc. 22). The Court granted the motion

and entered the protective order into the record. (R. Doc. 23).
            Case 3:19-cv-00758-RLB           Document 24       09/24/20 Page 2 of 7




I.     Background

       On or about December 7, 2018, Maurice Pearl (“Plaintiff”) alleges that he sustained

injuries at Walmart Store Number 1266 located at 2171 O'Neal Lane, Baton Rouge, Louisiana,

when he slipped and fell on a damp and buckled rug situated near an ice machine near the front

of the store. (R. Doc. 1-1). The action remained pending in State Court for approximately 11

months prior to removal. On April 30, 2019, Walmart provided responses to certain

interrogatories and requests for production. (R. Doc. 21-2).

       On November 5, 2019, Walmart removed the action, asserting that this Court has

diversity jurisdiction and that removal was within 30 days of Plaintiff’s admission that damages

exceeded the jurisdictional amount. (R. Doc. 1 at 1, 3).

       On February 7, 2020, the Court issued a Scheduling Order setting, among other things,

the deadline to complete non-expert discovery on July 30, 2020, the deadline for Plaintiff to

identify experts on August 5, 2020, the deadline for Plaintiff to provide expert repots on October

1, 2020, the expert discovery deadline on December 4, 2020, and the deadline to file dispositive

motions and Daubert motions on January 20, 2021. (R. Doc. 8). The parties consented to

proceed before the undersigned. (R. Docs. 9, 10). The Court set trial to commence on August 2,

2021. (R. Doc. 12).

       On July 8, 2020, Walmart filed the instant Motion for Summary Judgment. (R. Doc. 15).

Walmart’s motion asserts that Plaintiff “cannot put forth evidence that Walmart created or had

constructive notice of the condition that he alleges caused him to trip and fall on the premises.”

(R. Doc. 15 at 1). Walmart highlights that Plaintiff testified at his deposition that he could not

provide any information suggesting that a Walmart employee caused the buckle to appear on the

rug or was aware of the buckle in the rug prior to the incident. (R. Doc. 15-1).
            Case 3:19-cv-00758-RLB           Document 24        09/24/20 Page 3 of 7




       In support of his request for the opportunity to conduct additional discovery, Plaintiff

argues that the Covid-19 pandemic and related stay-at-home orders beginning in March of 2020

created an impediment to completing discovery. (R. Doc. 19-1 at 2). Plaintiff states that in the

course of preparing an opposition to Walmart’s Motion for Summary Judgment, Plaintiff’s

counsel determined that his initial discovery requests were not responded to in full. (R. Doc. 19-1

at 3). Plaintiff also asserts that for approximately six months his counsel has sought to obtain

information from two individuals who were with him at the time of the incident, but they have

not cooperated. (R. Doc. 19-1 at 4). Plaintiff also seeks an extension of his August 5, 2020,

deadline to identify his expert on the basis that it was difficult to obtain an expert during the

pandemic and he did not obtain his expert’s information until August 10, 2020. (R. Doc. 19-1 at

3).

       Plaintiff identifies five of Walmart’s interrogatory responses (provided prior to removal)

that Plaintiff asserts were not properly answered and states that he will file a motion to compel

with respect to these written discovery responses. (R. Doc. 19-3). Plaintiff also attaches an

affidavit by his counsel stating that he desires to conduct depositions and file motions to compel.

(R. Doc. 19-4). Plaintiff attempted to obtain consent from Walmart the relief sought in the

instant motion on August 8, 2020. (R. Doc. 19-5). In short, Plaintiff seeks an order effectively

staying the Court’s ruling on Walmart’s Motion for Summary Judgment until after Plaintiff has

had the opportunity to conduct discovery.

       In opposition, Walmart asserts that Plaintiff has not established good cause for the

discovery sought. First, Walmart suggests that Plaintiff has had sufficient opportunity to

complete discovery, notwithstanding the issues raised by the pandemic, and simply did not

choose to do so. (R. Doc. 21-1 at 3). Walmart specifically asserts that Plaintiff was “aware of the
            Case 3:19-cv-00758-RLB           Document 24        09/24/20 Page 4 of 7




names and identities of the relevant Walmart associates since April of 2019” in light of

interrogatory responses provided prior to removal. (R. Doc. 21-1 at 3-4). Walmart argues that

had the discovery been important to Plaintiff then he would have been diligent in completing it.

(R. Doc. 21-1 at 4). Finally, Walmart argues that it will face at least some prejudice that cannot

be cured if it must incur the costs of having its associates prepare for and participate in

depositions. (R. Doc. 22-1 at 4-5).

II.    Law and Analysis

       Plaintiff seeks the opportunity to conduct additional discovery under Rule 16(b)(4) and/or

Rule 56(d) of the Federal Rules of Civil Procedure. The Court finds it appropriate to consider

whether relief is available under either rule. See Integracolor, Ltd. v. McClure, No. 13-4357,

2014 WL 4209577, at *2 (N.D. Tex. Aug. 26, 2014) (finding relief to be applicable under both

Rule 16(b)(4) and Rule 56(d)).

       Rule 16(b)(4) allows for the modification of a scheduling order deadline upon a showing

of good cause and with the judge’s consent. The Fifth Circuit has explained that a party is

required “to show that the deadlines cannot reasonably be met despite the diligence of the party

needing the extension.” Marathon Fin. Ins. Inc., RRG v. Ford Motor Co., 591 F.3d 458, 470 (5th

Cir. 2009) (quoting S&W Enterprises, LLC v. Southtrust Bank of Ala., NA, 315 F.3d 533, 535

(5th Cir. 2003)). In determining whether the movant has established “good cause” for an

extension of deadlines, the Court considers four factors: (1) the party’s explanation for the

requested extension; (2) the importance of the requested extension; (3) the potential prejudice in

granting the extension; and (4) the availability of a continuance to cure such prejudice. See Leza

v. City of Laredo, 496 Fed. App’x 375, 377 (5th Cir. 2012) (citing Reliance Ins. Co. v. Louisiana

Land & Exploration Co., 110 F.3d 253, 257 (5th Cir. 1997)).
            Case 3:19-cv-00758-RLB            Document 24       09/24/20 Page 5 of 7




       Rule 56(d) provides that “[i]f a nonmovant shows by affidavit or declaration that, for

specified reasons, it cannot present facts essential to justify its opposition, the court may: (1)

defer considering the motion or deny it; (2) allow time to obtain affidavits or declarations or to

take discovery; or (3) issue any other appropriate order.” Fed. R. Civ. P. 56(d). “Rule 56(d)

motions for additional discovery are broadly favored and should be liberally granted because the

rule is designed to safeguard non-moving parties from summary judgment motions that they

cannot adequately oppose.” Am. Family Life Assur. Co. of Columbus v. Biles, 714 F.3d 887, 894

(5th Cir. 2013) (citations and internal quotation makes omitted). “Nevertheless, non-moving

parties requesting Rule 56(d) relief may not simply rely on vague assertions that additional

discovery will produce needed, but unspecified, facts.” Id. “Instead, the non-moving party must

set forth a plausible basis for believing that specified facts, susceptible of collection within a

reasonable time frame, probably exist and indicate how the emergent facts, if adduced, will

influence the outcome of the pending summary judgment motion.” Id.

       Having considered the record, the Court finds it appropriate to grant Plaintiff’s Motion to

Reset Deadlines (R. Doc. 19) and deny Walmart’s Motion for Summary Judgment (R. Doc. 15)

without prejudice to refile after discovery is completed. The parties have recently moved for

entry of a protective order governing the exchange of confidential information. Accordingly, it

appears that the parties are currently engaged in discovery or otherwise preparing to exchange

additional discovery. Furthermore, Walmart moved for summary judgment prior to the close of

discovery. Plaintiff has provided sufficient information in support of his motion to demonstrate

that additional discovery is needed to oppose Walmart’s Motion for Summary Judgment and that

good cause otherwise exists for an extension of the discovery deadlines. Among other things,
             Case 3:19-cv-00758-RLB           Document 24        09/24/20 Page 6 of 7




the current COVID-19 pandemic has generally caused disruptions to litigants’ abilities to

complete discovery.

        Finally, the deadline modifications sought will not require modification of the August 2,

2021 trial date. (See R. Doc. 19-5). To accommodate the new fact discovery deadline, the Court

has further extended the expert report deadlines, the expert discovery deadline, and the deadline

to file dispositive motions and Daubert motions. No parties are prejudiced as both parties will

have the opportunity to conduct any necessary additional discovery consistent with the newly

established deadlines.

III.    Conclusion

        Based on the foregoing,

        IT IS ORDERED that Walmart’s Motion for Summary Judgment (R. Doc. 15) is

DENIED without prejudice to file after the close of discovery.

        IT IS FURTHER ORDERED that Plaintiff’s Motion to Reset Deadlines (R. Doc. 19),

to the extent it remains pending, is GRANTED. The Scheduling Order (R. Doc. 12) is modified

to provide the following deadlines:1

        1.      The deadline to join other parties or to amend the pleadings is Expired.

        2.      Discovery must be completed as follows:

                a.       Exchanging initial disclosures required by F.R.C.P. 26(a)(1): Expired.

                b.       Filing all discovery motions and completing all discovery except experts:
                         November 10, 2020.

                NOTE: Any motions filed regarding discovery must be accompanied by a
                certificate of counsel for the moving party, stating that counsel have conferred in
                person or by telephone for purposes of amicably resolving the issues and stating
                why they are unable to agree or stating that opposing counsel has refused to so
                confer after reasonable notice.

1
 All deadlines in the Scheduling Order (R. Doc. 12) beyond the deadline to file dispositive motions and
Daubert motions remain unchanged and are repeated for ease of reference.
                 Case 3:19-cv-00758-RLB                 Document 24           09/24/20 Page 7 of 7




                     c.       Disclosure of identities and resumés of experts:

                              Plaintiff(s):               September 24, 2020.2

                              Defendant(s):               October 16, 2020.

                     d.       Expert reports must be submitted to opposing parties as follows:

                              Plaintiff(s):               November 20, 2020.

                              Defendant(s):               December 21, 2020.

                     e.       Discovery from experts must be completed by January 22, 2021.

           3.        Deadline to file dispositive motions and Daubert motions: February 26, 2021.

           4.        Deadline to file pre-trial order: May 14, 2021.

           5.        Deadline to file motions in limine: June 18, 2021.

           6.        Deadline to file an affidavit of settlement efforts: July 9, 2021.

           7.        Pre-trial conference date: June 3, 2021 at 1:30 p.m. in the chambers of the
                     Honorable Richard L. Bourgeois, Jr.

           8.        Deadline to submit joint jury instructions, voir dire, verdict forms, and trial briefs
                     to the presiding judge: July 16, 2021.

           9.        A 3-day jury trial is scheduled for 9:00 a.m. beginning on August 2, 2021 in
                     Courtroom 6.

           Signed in Baton Rouge, Louisiana, on .September 23, 2020



                                                          S
                                                          RICHARD L. BOURGEOIS, JR.
                                                          UNITED STATES MAGISTRATE JUDGE




2
    Plaintiff sought this deadline in his motion. It has expired since the entry of this Order.
